In re Wiggins, Dennis R.; applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 319-077.
Denied. Relator has not been sentenced yet. After sentence is imposed, he has a right to appeal to the Fourth Circuit Court of Appeal, which right may be exercised by filing a motion for appeal no later than five days after sentence. La.C.Cr.P. art. 914. An application for post conviction relief shall not be entertained if a petitioner may appeal. La.C.Cr.P. art. 924.1.